Terral, J.,
delivered the opinion of the court.
The Bank of Aberdeen, in the circuit court of Monroe county, recovered of W. H. Clifton, the indorser of a promissory note, a judgment for the sum agreed to be paid in said note, and also a reasonable attorney’s fee for collection. The question is whether a stipulation in a promissory note to pay a reasonable attorney’s fee affects the negotiability of such note. We regard the question as settled in this state in favor of the doctrine that such a stipulation does not affect the negotiability of the instrument. Meachum v. Pinson, 60 Miss., 217; 1 Dan. Neg. Insts., sec. 62, 62a.

The judgment of the circuit court is affirmed.